DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 6, 8, and 10-12 are amended. Claims 18 and 19 are new. Claims 4, 5, 7, 9, and 13-17 are cancelled.
Claims 1-3, 6, 8, 10-12, 18, and 19 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the 112(b) rejection of claims 2, 6, 8, and 10-12 have been fully considered and are persuasive. The 112(b) rejections of claims 2, 6, 8, and 10-12 have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-3, 6, 8, and 10-12 under USC 103 have been fully considered and are persuasive. Birke teaches away from the step of passing the streams from the dehydration reaction to the OTO reactor without additional separation, and Hack does not teach the recycle stream comprising C2-C8 hydrocarbons Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
With regard to claims 18 and 19, the claims are missing the period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Koenig et al. (DE 10027159) (machine translation).
With regard to claims 1-3, Koenig teaches a method for producing propylene from methanol (paragraph [0001]) comprising the following steps:
a) and c) supplying methanol to a reactor and passing it through the catalyst bed to obtain a first vapor mixture 3 comprising DME, methanol, and steam, where the vapor mixture 3 is divided into streams 3a, 3b, and 3c (paragraph [0009]) which are each sent to a reactor to produce olefins (paragraphs [0010]-[0012], Figure). The streams are sent directly to the reactors without additional separation, as claimed. 
b) providing a plurality of reactors 6, 12, and 18 each comprising a catalyst zone where the reactors are in serial connection with each other (paragraph [0004], Figure), where the effluent from an earlier reactor flows into the next reactor, where each reactor comprises a feeding apparatus 3a, 3b, 3c for a reactant, where the last reactor provides a conduit 15 for the product (Figure, paragraph [0012]), and where each reactor 
d) introducing the DME mixture through each of 3a-3c, introducing steam to 6 (paragraphs [0010]-[0012]), and introducing the product from 6 into 12 and the product from 12 into 18 (Figure).
e) converting the DME to olefins and discharging the product mixture (paragraphs [0012]-[0013]).
f) separating the product 15 into a stream 4 comprising ethylene, a stream 25 comprising propylene, a stream 26 comprising C4 and C5, and a stream 29 comprising C5-C8 hydrocarbons (paragraphs [0013], [0018]).
g) recovering the propylene through line 25 (paragraph [0013]).
h) recycling the streams 4, 26, and 29 through lines 4 and 5 to each of 3a, 3b, and 3c (all reaction sections are supplied with recycle streams of instant claim 2 and at least two hydrocarbon product fractions recycled of instant claim 3) (paragraphs [0013], [0010]). These streams 4 and 5 together comprise predominantly C2 to C8- hydrocarbons as claimed, as the streams 26 and 29 comprise entirely C4-C8 hydrocarbons and stream 4 comprises at least 40 vol% ethylene and ethane (paragraph [0018]). As streams 4 and 5 are each mixed with streams 3a-3c before entering the reactor, becoming one stream, the combined streams 4 and 5 are considered to be equivalent to the hydrocarbon product fraction containing predominantly C2-C8 hydrocarbons of instant claim 1. 
Koenig further teaches that the DME mixture including steam is a vapor mixture and that the mixture of DME reactant with streams 4 and 5 enters the first reactor at a temperature of 350-500°C and subsequent reactors at 450-500°C (paragraph [0010]). These temperatures are well above the boiling points of the C2-C8 hydrocarbons passed through lines 4 and 5, thus, one of ordinary skill in the art would reasonably conclude that the streams entering the reactors are exclusively in gaseous/vaporous form, absent any evidence to the contrary. 
	With regard to claims 11 and 12, Koenig teaches that the pressure of the first reactant mixture is 1.8 bar and the temperature is 435°C (paragraph [0016]). The pressure is within the range of less than 7 bar(a) and the temperature is within the range of at least 5°C over the dew point of 87°C for the mixture of 32mol% methanol, 34 mol% DME and 34 mol% steam of paragraph [0016], and is also within the range of at least 140°C of instant claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (DE 10027159) (machine translation).
With regard to claim 6, Koenig is silent with regard to the pressure drop over the feeding apparatus for the reactants. However, because Koenig teaches a similar process for producing olefins from a similar feed of dimethyl ether mixed with steam and recycle hydrocarbons at similar pressure and temperature as claimed (paragraphs [0016]-[0017]), with a similar apparatus comprising multiple reactor sections and where the feed are similarly fed as gaseous streams to the OTO reactors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the process of Koenig would produce similar results as the claimed process, including a pressure drop of less than 5 bar(a), absent any evidence to the contrary.
	With regard to claim 8, Koenig is silent with regard to the partial pressure of the oxygenate inside the catalyst stages. However, the partial pressure of the oxygenates is a process parameter, and can be optimized. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the partial pressure of oxygenates of 0.1 to 0.5 bar(a), through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
With regard to claim 10, Koenig teaches that the vapor mixture contains at least 30 vol% DME (paragraph [0009]), which is equivalent to at least 44.1 wt% DME. This overlaps the range of between 50 and 70 wt% DME of instant claim 10. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (DE 10027159) (machine translation) in view of Birke et al. (US 2014/0228609, cited on IDS 05 March 2020).
With regard to claim 18, Koenig teaches a method for producing propylene from methanol (paragraph [0001]) comprising the following steps:
a) and c) supplying methanol to a reactor and passing it through the catalyst bed to obtain a first vapor mixture 3 comprising DME, methanol, and steam, where the vapor mixture 3 is divided into streams 3a, 3b, and 3c (paragraph [0009]) which are each sent to a reactor to produce olefins (paragraphs [0010]-[0012], Figure). The streams are sent directly to the reactors without additional separation, as claimed. 
b) providing a plurality of reactors 6, 12, and 18 each comprising a catalyst zone where the reactors are in serial connection with each other (paragraph [0004], Figure), where the effluent from an earlier reactor flows into the next reactor, where each reactor comprises a feeding apparatus 3a, 3b, 3c for a reactant, where the last reactor provides a conduit 15 for the product (Figure, paragraph [0012]), and where each reactor comprises a zeolite (solid) catalyst (paragraphs [0010]-[0012]). This is equivalent to the multistage oxygenate to olefin synthesis reactor of instant claim 1.
d) introducing the DME mixture through each of 3a-3c, introducing steam to 6 (paragraphs [0010]-[0012]), and introducing the product from 6 into 12 and the product from 12 into 18 (Figure).
d) converting the DME to olefins and discharging the product mixture (paragraphs [0012]-[0013]).
e) separating the product 15 into a stream 4 comprising ethylene, a stream 25 comprising propylene, a stream 26 comprising C4 and C5, and a stream 29 comprising C5-C8 hydrocarbons (paragraphs [0013], [0018]).
f) recovering the propylene through line 25 (paragraph [0013]).
g) Koenig further teaches recycling streams through lines 4 and 5, where both 4 and 5 are added to 3b (the first reaction section) and some of the residues from 4 and 5 can be added to the mixtures of 3a and 3c (subsequent reaction sections). Koenig further teaches that the DME mixture including steam is a vapor mixture and that the mixture of DME reactant with streams 4 and 5 enters the first reactor at a temperature of 350-500°C and subsequent reactors at 450-500°C (paragraph [0010]). These temperatures are well above the boiling points of the C2-C8 hydrocarbons passed through lines 4 and 5, thus, one of ordinary skill in the art would reasonably conclude that the streams entering the reactors are exclusively in gaseous/vaporous form, absent any evidence to the contrary. 
Koenig does not teach that exclusively a hydrocarbon product fraction containing C2-C4 hydrocarbons is introduced into the subsequent reaction sections.
Birke teaches a method for producing olefins from DME (paragraph [0002]) where the process comprises passing a plurality of DME streams to a plurality of reactions sections (paragraph [0016]) where in particular recycle streams are also passed to each stage (paragraph [0021]). In addition, Birke teaches that it is advantageous to pass a recycle gas with a different composition to subsequent reaction stages as compared to the first catalyst stage (paragraph [0027]). Birke then teaches that the different compositions allow further process optimization of the yield of propylene (paragraphs [0026], [0028]).
	Thus, the composition of the recycle gas of Koenig in the subsequent reaction sections through lines 3a and 3c is a result-effective variable, and can be optimized, because each of Koenig and Birke teaches a process for conversion of DME to olefins including propylene over multiple catalyst beds with multiple feed streams and multiple recycles, and Birke teaches that using recycle gas with different compositions in subsequent reaction stages allows for the optimization of the propylene product of the reaction (paragraphs [0026], [0028]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use predominantly C2-C4 hydrocarbons as the recycle in subsequent reaction stages as claimed in instant claim 18, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 19, Koenig teaches a method for producing propylene from methanol (paragraph [0001]) comprising the following steps:
a) and c) supplying methanol to a reactor and passing it through the catalyst bed to obtain a first vapor mixture 3 comprising DME, methanol, and steam, where the vapor mixture 3 is divided into streams 3a, 3b, and 3c (paragraph [0009]) which are each sent to a reactor to produce olefins (paragraphs [0010]-[0012], Figure). The streams are sent directly to the reactors without additional separation, as claimed. 
b) providing a plurality of reactors 6, 12, and 18 each comprising a catalyst zone where the reactors are in serial connection with each other (paragraph [0004], Figure), where the effluent from an earlier reactor flows into the next reactor, where each reactor comprises a feeding apparatus 3a, 3b, 3c for a reactant, where the last reactor provides a conduit 15 for the product (Figure, paragraph [0012]), and where each reactor comprises a zeolite (solid) catalyst (paragraphs [0010]-[0012]). This is equivalent to the multistage oxygenate to olefin synthesis reactor of instant claim 1.
d) introducing the DME mixture through each of 3a-3c, introducing steam to 6 (paragraphs [0010]-[0012]), and introducing the product from 6 into 12 and the product from 12 into 18 (Figure).
d) converting the DME to olefins and discharging the product mixture (paragraphs [0012]-[0013]).
e) separating the product 15 into a stream 4 comprising ethylene, a stream 25 comprising propylene, a stream 26 comprising C4 and C5, and a stream 29 comprising C5-C8 hydrocarbons (paragraphs [0013], [0018]).
f) recovering the propylene through line 25 (paragraph [0013]).
g) recycling the streams 4, 26, and 29 through lines 4 and 5 to each of 3a, 3b, and 3c (paragraphs [0013], [0010]). 
Koenig further teaches that the DME mixture including steam is a vapor mixture and that the mixture of DME reactant with streams 4 and 5 enters the first reactor at a temperature of 350-500°C and subsequent reactors at 450-500°C (paragraph [0010]). These temperatures are well above the boiling points of the C2-C8 hydrocarbons passed through lines 4 and 5, thus, one of ordinary skill in the art would reasonably conclude that the streams entering the reactors are exclusively in gaseous/vaporous form, absent any evidence to the contrary. 
Koenig is silent with regard to controlling the mass flow of the recycle stream in at least two reaction sections.
Birke teaches a method for producing olefins from DME (paragraph [0002]) where the process comprises passing a plurality of DME streams to a plurality of reactions sections (paragraph [0016]) where in particular recycle streams are also passed to each stage (paragraph [0021]). In addition, Birke teaches that each catalyst stage is equipped with its own supply conduit for recycle gas and one associated control means, such that the catalyst stages can be controlled independently (paragraph [0037]). Birke also teaches that the control of the recycle stream allows for the control of the inlet temperatures which control the products and also advantageously controls the avoidance of hotspots in the catalyst stage, improving the life of the catalyst (paragraphs [0022], [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the flow of the recycle streams to the reaction stages of Koenig as taught by Birke, because each of Koenig and Birke teaches a process for conversion of DME to olefins including propylene over multiple catalyst beds with multiple feed streams and multiple recycles, and Birke teaches that controlling the flow of the recycle stream allows for the control of the inlet temperatures which control the products and also advantageously controls the avoidance of hotspots in the catalyst stage, improving the life of the catalyst (paragraphs [0022], [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772